Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  February 17, 2016                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152650(77)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  INTERNATIONAL BUSINESS MACHINES                                                             Joan L. Larsen,
                                                                                                        Justices
  CORP.,
           Plaintiff-Appellant,                              SC: 152650
                                                             COA: 325484
  v                                                          Ct of Claims: 14-000219-MT

  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of the Council on State Taxation to
  participate as amicus curiae and submit a brief in support of the application for leave to
  appeal is GRANTED. The amicus brief submitted on February 10, 2016, is accepted for
  filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 17, 2016